Citation Nr: 1022805	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-00 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran had active military service from October to 
November 1973, from May to September 1974, and from November 
to December 1975.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

In April 2010, as support for his claim, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board, commonly referred to as a 
Travel Board hearing.  During the hearing the Veteran 
submitted additional evidence and waived his right to have to 
RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 
(2009).


FINDINGS OF FACT

1.  The Veteran has provided conflicting testimony concerning 
whether he has a history of intravenous drug use and 
promiscuous sexual activity, sometimes readily acknowledging 
that he does while at other times denying this, so his 
testimony is not credible.  

2.  His hepatitis C has been etiologically linked by 
competent and credible medical evidence to his history of 
intravenous drug use and promiscuous sexual activity, which, 
to the extent it occurred during service, 
was willful misconduct and, therefore, not in the line of 
duty.


CONCLUSION OF LAW

The Veteran's Hepatitis C was not incurred in or aggravated 
by his military service. 38 U.S.C.A. §§ 105(a), 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1(m), 3.6, 3.102, 
3.159, 3.301(d), 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis 
of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist a claimant in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court could 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.



The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in January 
2006, prior to initially adjudicating his claim in the April 
2006 decision at issue in this appeal, so the preferred 
sequence.  The letter informed him of the evidence required 
to substantiate his claim and of his and VA's respective 
responsibilities in obtaining supporting evidence.  And 
although he has not also been apprised of the downstream 
disability rating and effective date elements of his claim, 
this is nonprejudicial, i.e., harmless error.  
38 C.F.R. § 20.1102.  See also Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  Since the Board will conclude below that 
the preponderance of the evidence is against his underlying 
claim for service connection, the downstream 
disability rating and effective date elements of his claim 
are moot.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained 
his service treatment records (STRs), VA treatment records, 
and personal statements in support of his claim.  He also, as 
mentioned, had a hearing.  In addition, the RO arranged for 
two VA compensation examinations in February 2006 and 
November 2007 to determine whether his Hepatitis C is 
attributable to his military service, including to the air 
gun injections he received and cites as the source of this 
infection.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Therefore, 
the Board is satisfied that VA has provided all assistance 
required by the VCAA and that appellate review may proceed 
without prejudicing him.

II.  Entitlement to Service Connection for Hepatitis C

The Veteran disputes the notion that he contracted Hepatitis 
C from his intravenous drug use or alcohol and cocaine abuse, 
rather, believes he was infected instead from air gun 
inoculations and contact with bodily fluids, specifically 
blood, while serving as a drill instructor in the military.

Service connection may be granted if it is shown the Veteran 
has disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its 
natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 
C.F.R. §§ 3.303, 3.306.

Service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).



No VA compensation shall be paid, however, if the disability 
resulting from injury or disease in service is a result of 
the Veteran's willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. § 
3.301 (2009).  Drug abuse means the use of illegal drugs 
(including prescription drugs illegally or illicitly 
obtained), the intentional use of prescription or non- 
prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(d) 
(2009); see also 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 
3.1(m) (2009).  VA's General Counsel has confirmed that 
direct service connection for disability resulting from a 
claimant's drug or alcohol abuse is precluded for all VA 
benefit claims filed after October 31, 1990.  See VAOPGCPREC 
7-99; VAOPGCPREC 2-98.

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
some cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

Here, there is no disputing the Veteran meets this first and 
indeed perhaps most fundamental requirement for any service-
connection claim, which is have proof he has the condition he 
is alleging, Hepatitis C.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  In the absence of proof of current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed).  In the report of the February 2006 VA compensation 
examination, the examiner could not determine when the 
Veteran was first diagnosed with Hepatitis C, but VA 
treatment records show notations for Hepatitis C treatment 
plans from April 2003.  Furthermore, the November 2007 VA 
compensation examiner confirmed this diagnosis of Hepatitis 
C.  So the Veteran has the required current diagnosis of 
this condition.  See Boyer, 210 F. 3d. at 1353.  
See also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 
1328, 1332 (1997) (holding that VA compensation only may be 
awarded to an applicant who has disability existing on the 
date of application, not for past disability); 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further 
clarifying that this requirement of a current disability is 
satisfied when the claimant has disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of the claim and that a claimant may be granted 
service connection even though the disability resolves prior 
to VA's adjudication of the claim).

Consequently, the determinative issue is whether this 
Hepatitis C diagnosis is somehow attributable to the 
Veteran's military service, that is, to disease or injury 
in service that is not the result of his willful misconduct.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  And, unfortunately, there simply is no competent and 
credible evidence of record establishing this required 
correlation.

The Veteran's service treatment records (STRs) do not mention 
any testing for hepatitis.  His STRs also do not include any 
indications of liver problems, jaundice, or any other 
symptoms commonly associated with a hepatitis infection.  His 
STRs do include notations concerning ankle problems, however, 
there is no indication that he received a blood transfusion 
as a result of his ankle or any other medical problem in 
service.  In fact, he specifically denied any history of this 
in his Risk Factors Questionnaire in February 2006.  Instead, 
he has admitted to cocaine and alcohol dependence, 
intravenous (IV) drug use, and high-risk sexual activity in 
service.  His other cited possible sources of this infection 
were exposure to blood during his duties as a drill sergeant 
and receiving air gun inoculations in service.  And while 
testifying during his hearing, he showed photographs of him 
and/or other soldiers receiving these inoculations to verify 
they occurred.



But there is reason to question the Veteran's credibility 
regarding the source of his Hepatitis C infection because his 
written and oral testimony, including during his April 2010 
Travel Board hearing and October 2007 decision review officer 
hearing, has been inconsistent.  See Macarubbo v. Gober, 10 
Vet. App. 388 (1997) (holding that the credibility of lay 
evidence can be affected and even impeached by inconsistent 
statements, internal inconsistency of statements, 
inconsistency with other evidence of record, facial 
implausibility, bad character, interest, bias, 
self-interest, malingering, desire for monetary gain, and 
witness demeanor).

Even as a layman, the Veteran is competent to proclaim having 
received air gun inoculations in service (especially when, as 
here, substantiated by the photographs he showed during his 
hearing), and to attest that his duties and responsibilities 
as a drill instructor may have had occasion to expose him to 
blood.  See, e.g., Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability, including during 
service, even where not corroborated by contemporaneous 
medical evidence, such as service treatment records).  But 
even so, this is not tantamount to concluding the blood 
necessarily was contaminated and, in turn, the source of his 
current Hepatitis C infection.  Indeed, his lay testimony 
concerning the possible sources of his infection not only 
must be competent, but it also must be credible to ultimately 
have probative value.  See Rucker v. Brown, 10 Vet. App. 67 
(1997) and Layno v. Brown, 6 Vet. App. 465 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  

The accepted risk factors for Hepatitis C include IV drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
cocaine, high-risk sexual activity, accidental exposure while 
a health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes or razor blades.  
VBA letter 211B (98-110) (November 30, 1998).  


The Veteran's acknowledged high-risk factors during service, 
as indicated by his response to the "Risk Factors for 
Hepatitis C Questionnaire" sent in February 2006, include:  
IV drug use, cocaine used by hookers as euphoria high or sex 
enhancement drug, and high-risk sexual activity.  Conversely, 
he denied having any tattoos or piercings, ever sharing 
toothbrushes/razor blades, receiving acupuncture with non-
sterile needles, or receiving a blood transfusion.  In a 
statement submitted in February 2006, he maintained that he 
did not "drink or smoke or do drugs of any kind" before 
entering the military.  

According to the report of the February 2006 VA compensation 
examination, the Veteran stated he contracted Hepatitis C 
from "IV drug use and prostitution."  That VA examiner did 
not, however, render any independent medical opinion as to 
the etiology of the Veteran's Hepatitis C.  In a statement 
subsequently received at the RO in August 2006, the Veteran 
steadfastly denied having told that VA examiner he contracted 
Hepatitis C in the above manner.  He also stated that he had 
attended that examination under the influence of chemical 
chemotherapy and was having difficulty concentrating and 
answering questions.  

During the decision review officer (DRO) hearing in October 
2007, the Veteran testified that he "chased girls" and was 
not introduced to alcohol until he joined the military.  He 
also testified that he may have contracted Hepatitis C from 
contact with blood during his work as a drill instructor 
while treating soldiers for injuries such as bloody noses.  
In a letter dated in August 2006, submitted at the hearing in 
October 2007, the Veteran's treating VA nurse practitioner 
rendered an opinion, contingent upon verification of the 
Veteran's STRs, stating that "if the Veteran's report bears 
out it is then more likely than not that Hepatitis C may have 
been acquired from bloody exposures while on active duty as a 
Drill Instructor."  This VA nurse practitioner indicated the 
Veteran had been under his/her care since October 2004, and 
that the treatment he is receiving for his Hepatitis C 
causes "fatigue, flu like symptoms, aches/ pains, and 
nausea."



The RO subsequently had the Veteran undergo another VA 
compensation examination in November 2007 for additional 
medical comment concerning the most likely source of his 
Hepatitis C infection.  The November 2007 VA examiner 
observed the Veteran was hostile at the outset of the 
examination.  The examiner also noted the Veteran's records 
establish a significant drug use history.  Indeed, according 
to that examiner, the Veteran, himself, had that very day 
acknowledged that he was primarily an alcoholic, albeit also 
noting he had been clean since 1995.  The examiner asked the 
Veteran whether he was aware that he also previously admitted 
to IV drug use, and the Veteran responded that he was unaware 
of that fact but admitted to being "young and stupid and 
made a lot of foolish choices."  He also mentioned receiving 
vaccinations from an air gun.  The examiner pointed to the 
Risk Factor Questionnaire, signed in February 2006, 
as indication that the answers are true, showing the 
Veteran's admissions of IV drug use, cocaine dependence and 
high-risk sexual activity.  

After reviewing the entire claims file for the relevant 
history and physically examining the Veteran, this VA 
examiner then opined that there was a 

greater than 50 percent probability the source of the 
Veteran's Hepatitis C infection was from IV drug abuse, 
and that there is a less than 50 percent probability 
that the Hepatitis C was contracted by body fluids 
exposure as a drill sergeant for the other exposure, 
which would have been considered fairly low risk of 
being responsible for Hepatitis C transmission.

Furthermore, it was conceded there is a theoretical 
possibility of Hepatitis C transmission as a result of the 
air gun inoculations; however, that has not been documented.  
And additionally concerning exposure to blood and other 
bodily fluids as a drill sergeant, the examiner stated there 
is a possibility the skin could have some breakdowns, which 
would lead to exposure, but that is not as a high a 
probability as IV drug use.  



That November 2007 VA examiner based this opinion regarding 
the most likely source of the Veteran's Hepatitis C infection 
on a thorough review of the record for the pertinent medical 
and other history, as well as on the results of his personal 
clinical evaluation of the Veteran.  Therefore, the opinion 
has the proper factual foundation and predicate.  See Elkins 
v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 
177 (1993).  The opinion is compelling evidence against the 
claim for service connection.  See Wray v. Brown, 7 Vet. App. 
488, 493 (1995) (holding that the adoption of an expert 
medical opinion may satisfy the Board's statutory requirement 
of an adequate statement of reasons and bases if the expert 
fairly considered the material evidence seemingly supporting 
the Veteran's position).  

Moreover, there is no reason to question the probative value 
of that November 2007 VA examiner's opinion in this 
circumstance when the Veteran's self-acknowledged history of 
IV drug use (and promiscuous sexual activity) is otherwise 
established by the record.  So that VA examiner's reliance on 
this history was appropriate, especially after such a 
thorough and comprehensive discussion of the conflicting 
admissions the Veteran, himself, had made during various 
prior medical evaluations and when filing his responses to 
important questionnaires.  A physician's access to the claims 
file for the pertinent medical and other history and the 
thoroughness and detail of the opinion are important factors 
in assessing the probative value of the opinion.  Prejean v. 
West, 13 Vet. 444, 448-499 (2000).  If, as here, there is no 
reason to doubt the Veteran has a history of IV drug use and 
high-risk sexual activity, certainly not since even he has 
readily admitted that he does, then there is no reason to 
discount the probative value of a doctor's opinion - 
including, here, that VA examiner's opinion, which considers 
this history in forming the basis of the medical nexus 
opinion.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 
(2008); Kowalski v. Nicholson, 19 Vet. App. 171 (2005); and 
Coburn v. Nicholson, 19 Vet. App. 427 (2006).



While testifying during his recent April 2010 Travel Board 
hearing before the undersigned judge, the Veteran reiterated 
his contention that he contracted Hepatitis C, instead, from 
the air gun inoculations he received during service.  
But the November 2007 VA examiner believes this is only a 
remote ("theoretical") possibility, especially in 
comparison to the Veteran's documented history of IV drug 
use, so an insufficient basis for granting service 
connection.  See Obert v. Brown, 5 Vet. App. 30 (1993) 
(indicating that saying something "may" be true is tantamount 
to just as well saying it "may not" be true, and that an 
award of VA benefits may not be based on resort to 
speculation or remote possibility).  In fact, there are a 
line of precedent cases discussing the lesser probative value 
of opinions like this that are equivocal, in various 
contexts, which essentially state that it is possible that 
what posited is true.  See, e.g., Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); Winsett 
v. West, 11 Vet. App. 420, 424 (1998).  See, too, Bloom v. 
West, 13 Vet. App. 185, 187 (1999) (a medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty).

But all of this said, an absolutely accurate determination of 
etiology is not a condition precedent to granting service 
connection, nor is definite or obvious etiology.  Cf. Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).  That is to say, use 
of cautious language does not always express inconclusiveness 
in a doctor's opinion.  Rather, the opinion should be viewed 
in its full context and not characterized solely by the 
medical professional's choice of words.  See Lee v. Brown, 10 
Vet. App. 336, 338 (1997).  Here, though, ultimately, the 
November 2007 VA examiner believed it far more likely the 
Veteran's Hepatitis C infection is the result of his 
documented history of IV drug usage rather than any remote or 
theoretical possibility of him having been instead exposed to 
contaminated blood as a drill instructor or from receiving 
the air gun inoculations mentioned.  So while the November 
2007 VA examiner considered these alternative possibilities, 
he ultimately concluded the odds of this actually being the 
cause of the Veteran's Hepatitis C infection were improbable.

Moreover, when specifically asked during his more recent 
April 2010 hearing about whether his past behavior, including 
while in the military, involved excessive drinking or 
drunkenness, chasing women (in prostitution houses and such), 
and IV drug use, the Veteran confirmed his participation in 
those illicit activities, thereby further substantiating the 
basis and validity of the November 2007 VA examiner's 
opinion.

Also during his hearing, the Veteran submitted a letter from 
a VA staff physician stating that "given [the Veteran's] 
reports of significant bloody exposures during military 
service, it is more likely than not that he was infected 
during service."  However, in contrast to the November 2007 
VA examiner's opinion, there is no indication this VA staff 
physician considered the Veteran's entire history when render 
this favorable opinion.  This VA staff physician did not 
mention or otherwise account for the several other equally 
relevant risk factors mentioned - namely, the documented IV 
drug usage, alcohol abuse, and promiscuous sexual activity.  
See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); and Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).  Similarly, the August 
2006 supporting statement from the Veteran's treating 
VA nurse practitioner is conditioned upon confirmation of his 
exposure to contaminated blood in his capacity as a drill 
instructor - which the November 2007 VA examiner discounted 
as only a relatively remote possibility.  And even then, 
assuming that exposure occurred, the VA nurse practitioner 
acknowledges this only "may" be the cause of the Veteran's 
Hepatitis C infection, which, as already explained, is 
equivocal and resultantly insufficient reason to grant 
service connection.  See 38 C.F.R. § 3.102 (when considering 
application of the benefit- of-the-doubt doctrine, reasonable 
doubt is one within the range of probability, as 
distinguished from pure speculation or remote possibility).  
Moreover, in evaluating the probative value of competent 
medical evidence, the Court has stated that ultimately "the 
credibility and weight to be attached to these opinions [are] 
within the province of the adjudicator."  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).



Further, the contraction of the Veteran's Hepatitis C 
infection through his 
self-acknowledged IV drug use during his military service is 
considered willful misconduct and, therefore, not in the line 
of duty, so his claim for benefits for this consequent 
disability is expressly precluded by law.  See Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001) (holding that 
Veterans can only recover compensation for an alcohol or drug 
abuse disability if they can adequately establish by clear 
medical evidence that their alcohol or drug abuse disability 
is secondary to or caused by a primary service-connected 
disability and is not due to willful wrongdoing).  There is 
no such evidence in this particular instance.

Additionally, neither the Board, the Veteran, nor his 
representative has the necessary medical expertise to make a 
determination that exposure to blood or other bodily fluids 
in the manner described or the use of air guns for 
inoculations caused or contributed to the Veteran contracting 
Hepatitis C, especially in light of the November 2007 VA 
compensation examiner's medical opinion to the contrary.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding 
that the Board cannot substitute its own judgment for that of 
a medical professional); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
494-95 (1991).  The Veteran and his representative, as 
laymen, while competent to testify concerning when he or they 
first noticed the type of symptoms commonly associated with 
Hepatitis C(such as jaundice, fatigue, or whatever), are not 
also competent to causally relate these symptoms to the 
explanations provided by the Veteran, especially since there 
is a probative medical nexus opinion also on file indicating 
a more likely cause of the Hepatitis C - namely, 
the Veteran's history of IV drug abuse.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).



Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for Hepatitis C.  So there is no reasonable doubt 
to resolve in his favor, and this claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The claim for service connection for Hepatitis C is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


